UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2008 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 000-07258 23-1721355 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 450 WINKS LANE, BENSALEM, PA 19020 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 245-9100 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 15, 2008, Charming Shoppes, Inc. (the “Company”) issued a press release in connection with the announcement by Crescendo Partners II, L.P., Series Q, that it intends to nominate three individuals for election to the Company’s Board of Directors.A copy of the Company’s press release is included as Exhibit 99.1 hereto and is incorporated herein by reference. Also on January 15, 2008, the Company delivered a letter to its employees in connection with such shareholder’s announcement.A copy of the Company’s letter to employees is included as Exhibit 99.2 hereto and is incorporated herein by reference. Item 9.01. Financial Statements Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press Release dated January 15, 2008 99.2 Letter to Employees dated January 15, 2008 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARMING SHOPPES, INC. (Registrant) Date:January 15, 2008 /S/ ERIC M. SPECTER Eric M. Specter Executive Vice President Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated January 15, 2008 99.2 Letter to Employees dated January 15, 2008 3
